Citation Nr: 9921855	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-27 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the rating decision of August 1949 which denied service 
connection for a back disability.

2.  Whether new and material evidence has been submitted new 
and material evidence to reopen the claim of service 
connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1946 to December 
1948, and from November 1949 to November 1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a low back disability.  Thereafter, 
the veteran was not provided his procedural and appellate 
rights.  The veteran's notice of disagreement was received in 
April 1997.  At that time, the veteran's representative 
raised the issue of whether there was CUE in the rating 
decision of August 1949  which denied service connection for 
a low back disability.  In a May 1997 rating decision, that 
issue was denied.  In May 1997, a notice of disagreement was 
received.  In June 1997, a statement of the case was issued 
as to the CUE issue.  In September 1997, a substantive appeal 
as to that issue was received.  In July 1998, a supplemental 
statement of the case addressing both issues was mailed to 
the veteran.  In November 1998, a VA Form 646 was submitted 
which is accepted as the veteran's substantive appeal.  This 
document, although not timely, is accepted as being a timely 
substantive appeal as the veteran was not properly notified 
of the time limits regarding the appeal of the May 1996 
denial letter.  


FINDINGS OF FACT

1.  In an August 1949 rating decision, the RO denied 
entitlement to service connection for a disability of the 
back was denied and the veteran was provided notice of his 
procedural and appellate rights in an August 1949 letter; 
however a notice of disagreement was not received within the 
subsequent one-year period.

2.  The August 1949 rating decision was supported by the 
evidence then of record and consistent with VA laws and 
regulations then in effect.

3.  Evidence submitted since the RO's August 1949 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The final August 1949 rating decision which denied 
service connection for a disability of the back was not 
clearly and unmistakably erroneous.  Veterans Regulation 
No.2(a), pt. II, par. III; Department of Veterans Affairs 
Regulations 1008 and 1009; effective January 25, 1936 to 
December 31, 1957.

2.  New and material evidence has been submitted since the 
RO's August 1949 decision, thus, the claim for service 
connection for a low back disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

The veteran has asserted that there was CUE in an August 1949 
rating decision which denied service connection for a 
disability of the back because the evidence of record at the 
time was sufficient to grant service connection.  

A review of the record shows that the veteran applied for 
dental treatment following his discharge from his first 
period of service.  A "Request for Army Information" shows 
that "records of treatment alleged not found on file."  It 
appears that only the veteran's dental records were requested 
at that time.  This document was dated in February 1949.  In 
June 1949, the veteran applied for service connection for, in 
pertinent part, a back disability.  The veteran contended 
that he injured his back in March 1946 and experienced severe 
pain when moving, standing, or lying down.  The veteran 
indicated that he went to a hospital for x-rays for a 
possibly dislocated back.  X-rays showed no injury to bones.  
The veteran indicated that he took convalescent treatment at 
the hospital to strengthen his back, but the treatments did 
not help.  In a June 30, 1949 letter, the veteran was 
informed that his application for benefits had been received, 
that his service medical records had been requested, and that 
further consideration would be given to his case when his 
service medical records were obtained.  The veteran's service 
medical records are contained in an envelope which is dated 
"June 30, 1949."  The service medical records from the 
veteran's first period of service show that the veteran's 
entrance examination was normal.  In April 1946, it was noted 
that the veteran had injured his back playing football in 
September 1945.  The x-rays were normal.  The diagnosis was 
lumbosacral strain.  In May 1946, the veteran complained of a 
sore back, but there were no objective findings.  The 
veteran's December 1948 discharge examination revealed no 
back disability.  Also of record is a VA AG RAC FORM 92 which 
shows that the treatment rendered on April 15, 1946 (when the 
veteran was treated for back disability) was for an injury or 
disease which existed prior to entry onto service.  

The Board notes that dental records were also of record, but 
they were irrelevant to the veteran's claim.  

Thus, in pertinent part, the veteran's contentions and his 
service medical records from the veteran's first period of 
service, from February 1946 to December 1948, were of record 
at the time of the August 1949 rating decision.  

In an August 1949 rating decision, the RO denied entitlement 
to service connection for a back disability based on a 
finding that a disability of the back was not shown by the 
evidence of record.  The veteran was provided notice of his 
procedural and appellate rights in an August 1949 letter; 
however a notice of disagreement was not received within the 
subsequent one-year period.  The RO's August 1949 rating 
decision denying service connection for a disability of the 
back is final and is not subject to revision on the same 
factual basis in the absence of CUE.  Veterans Regulation No. 
2(a). pt. II, par. III; Department of Veterans Affairs 
Regulations 1008 and 1009; effective January 25, 1936 to 
December 31, 1957.
 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has set forth a three-
pronged test to determine whether clear and unmistakable 
error is present in a prior determination: ( 1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell.

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

Moreover, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).

Under the applicable laws and regulation in effect at the 
time of the August 1949 rating decision, service connection 
meant "establishment of the incurrence of injury or disease 
or aggravation of a preexisting injury or disease resulting 
in disability coincidentally with the period of active 
military or naval service."  Veterans Regulations No. 2, pt. 
I, par. 1(a); Department of Veterans Affairs Regulations 
1063; effective January 25, 1936, to December 31, 1957.  

After a full review of the record, including consideration of 
the contentions of the veteran and his representative, the 
Board concludes that the RO did not commit CUE in the August 
1949 rating decision, when it denied the veteran's claim for 
service connection for a disability of the back.  The 
evidence of record at the time of the August 1949 rating 
decision showed that, during his first period of service, the 
veteran reported an injury to his back prior to service and 
sought treatment for back complaints on two occasions during 
service.  However, the veteran's entrance examination was 
negative for back disability and there were no objective 
findings or x-ray evidence of back disability during service.  
Upon discharge, physical examination revealed no back 
disability nor did the veteran complain of a back disability 
at that time.  Thus, while the evidence of record at the time 
of the August 1949 rating action showed that the veteran made 
complaints of back problems twice during service, the 
objective evidence was negative for back disability and the 
discharge examination was negative for back disability.  
Thus, the evidence of record failed to show that a back 
disability was incurred or aggravated during service.  There 
was no post-service medical evidence of back disability.  

The August 1949 rating decision was based upon the review of 
the evidence of record at that time.  The RO determined that 
entitlement to service connection was not warranted because a 
disability of the back was not shown by the evidence of 
record.  

The veteran argues that he did have a back disability during 
service and refers to treatment during his fist period of 
service for a back disability as well as a diagnosis of 
hypertrophic arthritis during his second period of service.  
The Board notes, at the outset, that any service medical 
records from the veteran's second period of service obviously 
were not and could not have been of record in August 1949 as 
the veteran had not yet entered his second period of service 
at that time.  Furthermore, as previously set forth, the 
veteran may have been treated for back complaints during 
service, but there was no objective evidence of disability 
during service and the veteran's discharge examination was 
negative for a back disability.  There was no current 
evidence of a back disability.  As such, the RO found that a 
disability of the back was not shown by the evidence of 
record.  While the veteran may disagree with the RO's 
assessment, such disagreement does not constitute a viable 
claim of error as defined by the Court in Russell and Fugo.  
The correct facts, as they were known at the time, were 
before the RO when it denied the claim in August 1949.  The 
RO reasonably interpreted the facts as showing that a 
disability of the back was not shown by the evidence of 
record.  The veteran's current argument is no more than a 
simple disagreement with how the RO weighed and evaluated the 
facts, and such does not show CUE.  The RO also correctly 
applied the law in effect at the time which provided that 
service connection may only be granted for incurrence of 
injury or disease or aggravation of a preexisting injury or 
disease resulting in disability coincidentally with the 
period of active military or naval service.  The RO ignored 
neither the facts nor the law; it committed no undebatable 
error; and the Board holds that the August 1949 RO decision 
was not based on CUE.

Based on the foregoing, the Board concludes that the August 
1949 rating action was reasonably supported by the evidence 
then of record and that the RO did not commit CUE when it 
denied the veteran's claims for service connection for a back 
disability.


New and Material Evidence

As noted, the August 1949 rating decision was final  When a 
claim has been disallowed by the RO, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(1998).  According to the Court, an RO decision refusing, 
because of a lack of new and material evidence, to reopen a 
previously and finally disallowed claim, after having 
considered newly presented evidence, is another 
"disallowance" of a claim (the claim to reopen) because that 
claim is not being "allowed."  Accordingly, the Court held 
that sections 5108, 7104(b), and 7105(c) require that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1998). 

In regard to the term "new and material," the Court has 
stated that "new" evidence means more than evidence which was 
not previously physically of record.  To be "new," additional 
evidence must be more that merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In order for evidence to 
be "material," in Colvin the Court stated that "there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  

In Evans, the Court expounded upon the "two-step analysis" 
which must be conducted under 38 U.S.C.A. § 5108 (West 1991) 
as set forth in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991) in order to determine if new and material evidence has 
been submitted.  First, the Court in Evans stated that it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material when "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In this case, the Board notes that the last final 
disallowance of record was the RO's August 1949 decision.  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  The first 
step involves three questions: (1) Is the newly presented 
evidence "new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? (3) If it is new and probative, then, in 
light of all of the evidence of record, is there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

In this case, the evidence added to the record since the RO's 
August 1949 decision consists of:  the service medical 
records from the veteran's second period of service; October 
1997 medical records of Dr. David Gombar, D.C.; and the 
veteran's contentions.  The service medical records show 
that, in February 1951, the veteran complained of having low 
back pain since 1945.  Physical examination was negative, but 
a diagnosis of hypertrophic arthritis was rendered.  The 
recent treatment records show that the veteran currently has 
back disability.  The veteran currently contends that he 
injured his back during basic training during his first 
period of service when he was performing the obstacle course 
exercise.  He asserts that he scaled a wall and jumped off.  
Thereafter, another servicemember jumped off the wall and 
landed on the veteran's back which resulted in back injury.  
Subsequently, the veteran indicated that he slipped on a wet 
log and fell to the side of a trench and again injured his 
low back.   The veteran indicated that he went for treatment 
and was told that two of his discs were injured.  The 
physician recommended wither a full body cast for 6 months or 
that the veteran obtain a medical discharge.  The veteran 
asserts that he did not choose either option.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  This evidence is not only new, but is 
also material because it directly conflicts with the reasons 
for the denial of the veteran's claim in August 1949 because 
it reflects current back disability.  Moreover, the veteran 
has provided new contentions regarding inservice back injury.  
Also, significantly, new service medical records were 
associated with the claims file subsequent to the final 
August 1949 decision and should be considered per 38 C.F.R. § 
3.156(c) (1998).  Thus, the Board finds that this evidence is 
relevant and probative to the issue at hand and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).

In conclusion, the Board finds that the evidence submitted 
since the RO's August 1949 decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim and, thus, new and material evidence has been 
submitted to reopen the prior final decision.  


ORDER

The appeal as to the issue of CUE in the August 1949 rating 
action is denied.

The claim of service connection for a low back disability is 
reopened and, to this extent only, the appeal is granted.  



REMAND

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.
In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to decide whether the claim is well grounded 
and, if so, consider the claim on the merits.  

Following the action outlined, the directives set forth in 
Elkins should be undertaken by the RO.  As noted, in Elkins, 
the Court held that the process for reopening claims under 
the Federal Circuit's holding in Hodge, consists of three 
steps.  First, the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  The Board has determined that new and material 
evidence has in fact been presented.  Therefore, the second 
and third steps need to be undertaken as follows.  The second 
step requires that the RO must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Thus, upon remand, 
the RO must apply Elkins.

Thus, the case is REMANDED to the RO for the following 
action:

The RO should again review the veteran's 
claim of service connection for low back 
disability.  This should include 
consideration of Elkins to determine if 
the veteran's claim for service 
connection is well-grounded, and, if so, 
if service connection is warranted based 
on the merits of the claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
                                                     E. M. 
KRENZER
	Member, Board of Veterans' Appeals


 

